Matter of Kaiden L. (Richard L.) (2017 NY Slip Op 04278)





Matter of Kaiden L. (Richard L.)


2017 NY Slip Op 04278


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-01322
 (Docket No. B-02765-14)

[*1]In the Matter of Kaiden L. (Anonymous). Westchester County Department of Social Services, respondent; Richard L. (Anonymous), appellant.


Stephen Kolnik, Yonkers, NY, for appellant.

DECISION & ORDER
Appeal by the father from an order of disposition of the Family Court, Westchester County (Hal B. Greenwald, J.), dated January 13, 2016. The order, after a dispositional hearing, terminated the father's parental rights and transferred guardianship and custody of the subject child to the Westchester County Department of Social Services for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for appellant.
ORDERED that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, we are satisfied with the sufficiency of the brief filed by the assigned counsel pursuant to Anders v California (386 US 738). Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Whittaker v Quiles, 144 AD3d 931; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
DILLON, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court